620 F.2d 160
Jill TINETTI, Plaintiff-Appellee,v.Lee WITTKE, Sheriff Racine County, Jane Doe, a Racine CountyMatron whose name is unknown, and County ofRacine, Defendants-Appellants.
No. 79-2442.
United States Court of Appeals,Seventh Circuit.
Argued April 11, 1980.Decided April 24, 1980.

Richard H. Kjeldgaard, Racine, Wis., for defendants-appellants.
Terry W. Rose, Kenosha, Wis., for plaintiff-appellee.
Before CASTLE, Senior Circuit Judge, SWYGERT and SPRECHER, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellee Jill Tinetti brought this suit challenging the constitutionality of the defendants-appellants' practice of strip-searching persons arrested for non-misdemeanor traffic offenses.  The searches were conducted upon all such offenders who were detained overnight in the Racine County jail due to an unwillingness or inability to post bond before their initial appearance in court.1  The searches were conducted despite the absence of any probable cause to believe that the detainees were concealing contraband or weapons on their bodies.  The district court ruled that the appellants' practices violated the Fourth, Fifth and Fourteenth Amendments, and granted Tinetti both declaratory and injunctive relief. We affirm the judgment of the district court, which is published at 479 F. Supp. 486 (E.D.Wis.1979), and adopt the district court's Memorandum and Order as the decision of this court.


2
Accordingly, the decision of the district court is


3
AFFIRMED.



1
 Although the searches were discontinued in response to this lawsuit, the district court ruled that the situation was "capable of repetition yet evading review".  479 F. Supp. 486, 489 (E.D.Wis.1979).  This ruling was not challenged on appeal